DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 16 has been cancelled. Claims 1-15 and 17-20 are currently pending. 

Allowable Subject Matter

Claims 1-15 and 17-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-15 and 17-20 distinguish over the prior art in that no combination of the prior art specifically teaches an apparatus comprising a peer-to-peer (P2P) control circuit to issue a P2P communication request to a bus master of the multi-drop interconnect to request authorization to send a P2P transaction to at least one slave device coupled to the multi-drop interconnect, while the bus master retains ownership of the multi-drop interconnect during the 

US PGPUB 2018/0060272 discloses a first slave device that drives a P2P request to a master device to perform a P2P transaction with a second slave device, and a clock line on the first slave device. No mention of a clock line being driven when the P2P is sent to the master is present. 

US PGPUB 2019/0155781 discloses a slave device being able to take control of the clock line during the P2P transaction. No mention of a slave issuing a P2P request to a bus master to request authorization for a P2P transaction and a bus master retaining ownership of the multi-drop interconnect during the P2P transaction is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184